Filed 2/26/14 P. v. Martinez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B245315

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA123248)
         v.

ARNULFO MARTINEZ MARTINEZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Eleanor
J. Hunter, Judge. Affirmed as modified.
         Kevin Michele Finkelstein, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Susan Pithey, Deputy Attorney
General, for Plaintiff and Respondent.
       Defendant, Arnulfo Martinez Martinez, appeals from a September 18, 2012 final
judgment of conviction following a jury trial. Defendant struck the victim, Ixcoy Santos,
in the head seven or eight times. This occurred after defendant drove into Mr. Santos’s
taxicab damaging it. After the accident, the two men got out of their automobiles,
defendant struck Mr. Santos with a metal bar. The apparent cause of the incident was a
dispute concerning a woman, Araceli Aguilar-Tejeda, who was riding in Mr. Santos’s
taxicab. A paramedic testified examined Mr. Santos at the scene of the attack. Mr.
Santos had a three to five-inch laceration to the back of his head.
       Defendant was convicted of five counts: count 1—deadly weapon assault (Pen.1
Code, § 245, subd. (a)(1)); count 2—vandalism in an amount under $400 (§ 594, subd.
(a)); count 3--battery with serious bodily injury (§§ 242, 243, subd. (d)); and counts 4 and
5—lesser included offenses of misdemeanor assault. (§ 240.) As to the deadly weapon
assault charge, count 1, the jury also found a great bodily injury allegation to be true. (§
12022.7, subd. (a).) As to the battery with serious bodily injury charge, count 2, the jury
found the deadly weapon use allegation was true. (§ 12022, subd. (b)(1).) At the
probation and sentencing hearing on September 18, 2012, the following sentence was
imposed: three years for count 1 plus three years pursuant to section 12022.7,
subdivision (a) for a total of six years; one year for count 2 to run concurrent with count
1; stayed sentences in counts 3 and 4 pursuant to section 654, subdivision (a); and one
year for count 5 to run concurrent with count 1. Defendant was ordered to pay
$15,122.81 in restitution to the Victims’ Compensation Board, plus 10 percent interest
from the sentencing date, pursuant to section 1202.4, subdivision (f). Defendant was also
ordered to pay: a $240 restitution fine; a suspended parole revocation restitution fine; a
$40 court security fee under section 1465.8, subdivision (a)(1); and a $30 court
construction fee under Government Code section 70373, subdivision (a)(1). Defendant
received total presentence credits of 125 days for actual custody plus 18 days of conduct
credits for good time.


       1
           Future statutory references are to the Penal Code unless otherwise noted.

                                              2
       On June 24, 2013, defendant’s appellate counsel sought and received an amended
judgment and minute order. Defendant had erroneously received a sentence of one year
for count 5. Penal Code section 241 permits only a sentence of up to six months for
misdemeanor assault. The amended judgment and minute order now indicates defendant
receiving a sentence of six months for count 5.
       We appointed counsel to represent defendant on appeal. After examination of the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested this court to independently review
the entire record on appeal pursuant to People v. Wende (1979) 25 Cal.3d 436, 441. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On July 2, 2013, we advised defendant
that he had 30 days within which to personally submit any contentions or arguments he
wishes us to consider. No response has been received.
       We have examined the entire record and identified the following issues. The
Courts of Appeal have held the court security fee and the court facilities assessment apply
to each count of which a defendant is convicted. (People v. Sencion (2012) 211
Cal.App.4th 480, 483-484; People v. Castillo (2010) 182 Cal.App.4th 1410, 1415, fn. 3;
People v. Schoeb (2005) 132 Cal.App.4th 861, 865-866; see People v. Alford (2007) 42
Cal.4th 749, 758, fn. 6.) The Courts of Appeal have held a section 654, subdivision (a)
stay does not extend to a court security fee or court facilities assessment. (People v.
Sharret (2011) 191 Cal.App.4th 859, 865; People v. Cortez (2010) 189 Cal.App.4th
1436, 1443-1444; People v. Lopez (2010) 188 Cal.App.4th 474, 478-480; People v.
Knightbent (2010) 186 Cal.App.4th 1105, 1111-1112; People v. Phillips (2010) 186
Cal.App.4th 475, 477-479; People v. Fleury (2010) 182 Cal.App.4th 1486, 1488; People
v. Castillo, supra, 182 Cal.App.4th at p. 1413; People v. Crittle (2007) 154 Cal.App.4th
368, 370-371.) The parties submitted letter briefs regarding the above issues. Here,
defendant received as fees $40 for the court security fees and $30 for the criminal
conviction assessment. The court security fee and court facilities assessment apply to
each count. The trial court should have imposed on defendant $150 for the criminal
conviction assessment and $200 for the court security fees.

                                             3
       The judgment is modified to impose a $200 court security fee under Penal Code
section 1465.8, subdivision (a)(1) and $150 criminal conviction assessment under
Government Code section 70373, subdivision (a)(1). The judgment is affirmed as
modified. Upon remittitur issuance, the clerk of the superior court is directed to prepare
an amended abstract of judgment reflecting the changes and forward a copy to the
Department of Corrections and Rehabilitation.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            TURNER, P. J.




We concur:




       MOSK, J.




       KRIEGLER, J.




                                             4